Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of
                    , 2007, is entered into by and between Chipotle Mexican
Grill, Inc., a Delaware corporation (“Corporation”), and
                                         (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee desires to have additional protection above the coverage
available under the Corporation’s liability insurance and to the extent
permissible under applicable law for proceedings that arise from Indemnitee’s
service to the Corporation; and

WHEREAS, the Corporation recognizes Indemnitee’s desire for additional
protection and wishes to provide for the indemnification and advancement of
expenses to Indemnitee to the maximum extent permitted by law.

WHEREAS, this Agreement sets forth the terms, conditions and procedures under
which the Corporation shall make determinations required under applicable law in
determining Indemnitee’s entitlement to indemnification and advancement of
expenses thereunder.

NOW, THEREFORE, the Corporation and Indemnitee hereby agree as follows:

1. Indemnification. If Indemnitee was or is made a party or is threatened to be
made a party to or is involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”), by
reason of the fact that he or she, or a person of whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise of the Corporation (collectively “Enterprise”), including service
with respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent authorized by the General Corporate Law of the State of Delaware
(“DGCL”), as the same exists or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than said law permitted
the Corporation to provide prior to such amendment), against all expense,
liability and loss (including attorneys’ fees, judgments, liens, amounts paid or
to be paid in settlement and excise taxes or penalties arising under the
Employee Retirement Income Security Act of 1974) reasonably incurred or suffered
by Indemnitee in connection therewith and such indemnification shall continue as
to Indemnitee after he or she has ceased to be a director, officer, employee or
agent and shall inure to the benefit of his or her heirs, executors and
administrators; provided, however, that the Corporation shall indemnify
Indemnitee in connection with a proceeding (or part thereof) initiated by
Indemnitee only if such proceeding (or part thereof) was authorized by the Board
of Directors of the Corporation (“Board of Directors”).

2. Advancement of Expenses. The right to indemnification conferred hereunder
shall include the right to be paid by the Corporation the expenses (including
attorneys’ fees) (“Expenses”) incurred in defending any such proceeding in
advance of its final disposition provided, however, that, if the DGCL requires,
the payment of such Expenses incurred by an Indemnitee in his or her capacity as
such in advance of the final disposition of a proceeding shall be made only upon
delivery to the Corporation of an undertaking, by or on behalf of such
Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal that such Indemnitee is not entitled to be indemnified under this
Agreement or otherwise (an “undertaking”); and provided, further, that such
advancement of Expenses incurred by any person other than an Indemnitee shall be
made only upon the delivery of an undertaking to the foregoing effect and may be
subject to such other conditions as the Reviewing Party may deem advisable.



--------------------------------------------------------------------------------

3. Indemnification Procedure.

a. Notification of Indemnification Claim. To obtain indemnification under
Section 1 or Section 2 of this Agreement, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors that Indemnitee has requested
indemnification.

b. Determination of Entitlement to Indemnification; Presumptions. Upon written
request by Indemnitee for indemnification pursuant to Section 3(a), a
determination with respect to Indemnitee’s entitlement thereto shall be made in
the specific case by (i) directors of the Board of Directors who are not parties
to or otherwise interested in the proceeding, or a committee of such directors
designated by majority vote of such directors (each of which shall make
decisions by majority vote), (ii) if there are no such directors, or if such
directors so direct, by independent legal counsel (an attorney or firm of
attorneys who shall not have been retained by or otherwise performed services
for the Corporation or Indemnitee within the previous three (3) years); or
(iii) such other persons as may be provided by applicable law (the person or
persons to make such determination, the “Reviewing Party”). If the Reviewing
Party makes a determination that, with regard to matters concerned in the
proceeding for which Indemnitee is requesting indemnification, Indemnitee did
not meet the applicable standard of conduct set forth in the DGCL or under the
Corporation’s Certificate of Incorporation or Bylaws (an “Adverse
Determination”), the Corporation’s obligations to indemnify Indemnitee under
Section 1 and Section 2 of this Agreement, the Corporation’s Certificate of
Incorporation or Bylaws, and applicable law shall be extinguished, unless and
until a court of competent jurisdiction has entered a final judicial decision
from which there is no further right to appeal that indemnification is legally
required under applicable law. In making a determination hereunder with respect
to Indemnitee’s entitlement to indemnification, the Reviewing Party shall
presume that Indemnitee is entitled to indemnification, unless Indemnitee shall
have entered a plea of guilty or nolo contendere in a criminal proceeding.
Anyone seeking to overcome the presumption that Indemnitee is entitled to
indemnification shall have the burden of proof and the burden of persuasion by
clear and convincing evidence.

c. Advancements. All advances of Expenses to be made under Section 2 shall be
paid by the Corporation to the Indemnitee as soon as practicable but in any
event no later than twenty (20) days after the Corporation’s receipt of
Indemnitee’s undertaking under Section 2 and written request under Section 3(a),
unless: (i) the Reviewing Party has made an Adverse Determination; or (ii) it is
determined by final judicial decision from which there is no further right to
appeal that Indemnitee is not entitled to be indemnified under this Agreement,
the Corporation’s Certificate of Incorporation or Bylaws, or applicable law.

d. Right of Indemnitee to Bring Suit. If a claim under this Agreement is not
paid in full by the Corporation within sixty (60) days after a written claim has
been properly received by the Corporation, Indemnitee may at any time thereafter
bring suit against the Corporation to recover the unpaid amount of the claim. If
successful in whole or in part, Indemnitee shall be entitled to be paid also the
expense of prosecuting such suit. It shall be a defense to any such suit (other
than a suit brought to enforce a right to advancement of expenses where the
required undertaking has been tendered to the Corporation) that Indemnitee has
not met the applicable standard of conduct set forth in the DGCL, but the burden
of proving such defense shall be on the Corporation. Neither the failure of the
Corporation (including the Reviewing Party or the Board of Directors) to have
made a determination prior to the commencement of such action that
indemnification of Indemnitee is proper in the circumstances because

 

-2-



--------------------------------------------------------------------------------

he or she has met the applicable standard of conduct set forth in the DGCL, nor
an Adverse Determination by the Reviewing Party, shall be a defense to the suit
or create a presumption that Indemnitee has not met the applicable standard of
conduct.

4. Nonexclusivity. The indemnification provided under this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the
Corporation’s Certificate of Incorporation, Bylaws, other agreement (including
any insurance arrangement), any vote of shareholders or disinterested directors,
the DGCL, or otherwise. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action such Indemnitee took or did not take
while serving in an indemnified capacity even though the Indemnitee may have
ceased to serve in such capacity and such indemnity shall survive the
termination or expiration of this Agreement.

5. Exclusions. The Corporation shall not be liable under this Agreement to pay
any Expenses in connection with any claim made against Indemnitee:

a. in connection with a judicial action by or in the right of the Corporation,
in respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation, unless and only to the extent that any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

b. if and to the extent that it is proved by final, non-appealable judgment in a
court of law or other final adjudication to have been based upon or attributable
to the Indemnitee’s in fact having gained any personal profit or advantage to
which he or she was not legally entitled;

c. for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended, and amendments thereto or similar provisions of any
state statutory law or common law;

d. or any judgment, fine or penalty which the Corporation is prohibited by
applicable law from providing indemnity hereunder; or

e. in connection with a proceeding to enforce against Indemnitee any written
non-compete or non-disclosure agreement, or a non-compete or non-disclosure
provision of any written employment, consulting, stock option, restricted stock
or other similar agreement, to which the Indemnitee may be a party with the
Corporation or any Enterprise, it being agreed that Indemnitee would not be a
party to any such proceeding by reason of the fact that he or she is or was a
director or officer of the Corporation.

6. No Duplication of Payments. The Corporation shall not be liable under this
Agreement to make any payment in connection with any proceeding made against any
Indemnitee to the extent such Indemnitee has otherwise actually received payment
(under any insurance policy, or any provision of the Corporation’s Certificate
of Incorporation or Bylaws, or otherwise) of the amounts otherwise indemnifiable
hereunder.

7. Insurance. The Corporation may maintain insurance, at its expense, to protect
itself and any director, officer, employee or agent of the Corporation or
another corporation, partnership, joint venture, trust or other enterprise
against any such expense, liability or loss, whether or not the Corporation
would have the power to indemnify such person against such expense, liability or
loss under the DGCL.

 

-3-



--------------------------------------------------------------------------------

8. Subrogation. In the event of payment under this Agreement, the Corporation
will be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than Indemnitees
successors). Indemnitee will execute all papers reasonably required to evidence
such rights of recovery (all of Indemnitees reasonable Expenses, including
attorneys’ fees and changes, related thereto to be reimbursed by or, at the
option of Indemnitee, advanced by the Corporation).

9. Partial Indemnity; Settlement. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
any proceeding but not for the entire amount thereof, the Corporation will
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any proceeding or in defense of any issue or matter therein,
including without limitation dismissal without prejudice, Indemnitee will be
indemnified against all Expenses incurred in connection therewith. In connection
with any determination as to whether Indemnitee is entitled to be indemnified
hereunder, there will be a presumption that Indemnitee is so entitled, which
presumption the Corporation may overcome only by its adducing clear and
convincing evidence to the contrary. The Corporation shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending proceeding effected without the Corporation’s prior
written consent.

10. General Provisions.

a. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

b. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

c. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

d. Successors and Assigns; Survival. This Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Corporation (and the Corporation may assign its rights and
obligation in connection with any such transaction without the consent of
Indemnitee), spouses, heirs, and personal and legal representatives. The
Corporation shall require and cause any successor (whether director or indirect
by purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Corporation, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place. This Agreement shall continue in effect with respect to any
proceeding regardless of whether Indemnitee continues to serve as a director,
officer, employee or agent of the Corporation or of any other Enterprise at the
Corporation’s request.

 

-4-



--------------------------------------------------------------------------------

e. Notices. Any notice provided for in this Agreement must be in writing and
must be either (i) personally delivered (in which case such notice shall be
deemed to have been given when so delivered), (ii) mailed by first class mail
(postage prepaid and return receipt requested) (in which case such notice shall
be deemed to have been given three business days after deposit in the U.S.
mail), (iii) sent by reputable overnight courier service (charges prepaid) (in
which case such notice shall be deemed to have been given one business day after
being so deposited with such reputable overnight courier service), or (iv) sent
by facsimile (in which case such notice shall be deemed to have been given on
the date of such transmission, if such transmission is completed at or prior to
5:00 p.m., local time of the recipient party, or on the next business day
following the date of transmission, if such transmission is completed after 5:00
p.m., local time of the recipient party, provided in each case the relevant
transmission report indicates a full and successful transmission) to the
recipient at such address as identified in the records of the Corporation, or to
such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

f. Choice of Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Delaware.

g. Amendment and Waiver. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless it is in writing signed by all
parties hereto. A waiver of any provision of this Agreement shall not be
effective against a party unless in writing signed by such party.

h. No Construction of Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Corporation or any of its subsidiaries.

i. No Third Party Beneficiaries. Nothing in this Agreement is intended to confer
on any person other than the parties hereto or their respected successors or
assigns any rights, remedies, claims, or causes of action, liabilities or
obligations under or by reason of this Agreement.

* * * * *

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement as
of the date first written above.

 

Chipotle Mexican Grill, Inc. By:     Name:     Its:     Indemnitee: By:    
Name:    